Citation Nr: 1437344	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-48 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine disability, current rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for lumbar spine disability, current rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Navy from September 1997 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified before the Board at a hearing held at the St. Petersburg RO.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his testimony and various written statements, the Veteran has reported worsened symptoms since his last VA examination in November 2008.  At his June 2012 Board hearing, the Veteran testified that he experiences constant, severe back pain, frequent muscle spasms lasting up to half a day, and reduced range of motion.  Additionally, the Veteran reported ongoing treatment, which has included physical therapy, massage therapy, chiropractic care, and various pain medications.  He also wears a back brace prescribed by his VA physician.  As a result of his worsened condition, the Veteran reported a significant reduction in the quality of his life, including sleeping problems, lack of energy, depression, difficulty walking, standing, or sitting for extended periods, and occupational limitations.  See also June 2009 statement; December 2009 VA Form 9.

Based on the aforementioned symptomatology, and further considering that the Veteran's last VA compensation and pension (C&P) examination was in November 2008, the Board finds that a new examination should be scheduled to determine the severity of his service-connected cervical and lumbar spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

In addition, attempts should be made to obtain any outstanding treatment records related to the Veteran's cervical and lumbar spine disabilities for the period from October 2007 to the present.  The Veteran reported ongoing care at the VA Medical Center (VAMC) in Pensacola, Florida.  He has also received private medical care.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain updated medical records (VA or private) from October 2007 to the present.  Such development includes obtaining VA records from the Pensacola VAMC.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA orthopedic examination with a physician to determine the severity of his cervical and lumbar spine disabilities.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


